Case 1:15-cr-00287-JSR Document 361 Filed 10/24/19 Page 1 of 3

: - SDC SDNY

1D -°CUMENT
UNITED STATES DISTRICT COURT oot TRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK the

  
  

 

Toros esses esses sees cesses ses es x © VTLED:
UNITED STATES OF AMERICA 7

ve : $1 15-cr-287 (ISR)
SEAN STEWART,

Defendant.
vec cee cece eee eee x
Jed S. Rakoff, U.S.D.J.:
JURY VERDICT

Count 1: Conspiracy to Commit Securities Fraud and/or Tender Offer Fraud

On Count One, the charge of conspiring to commit securities fraud and/or tender offer
fraud, we the jury find the defendant:
/
Guilty \/ Not Guilty

Count 2: Conspiracy to Commit Wire Fraud

On Count Two, the charge of conspiring to commit wire fraud, we the jury find the

defendant:
Guilty \/ Not Guilty

Count 3: Securities Fraud (R. Stewart’s Kendle Transactions)
On Count Three, the charge of securities fraud with respect to Robert Stewart’s

transactions in Kendle securities, we the jury find the defendant:

Guilty */7 Not Guilty
Case 1:15-cr-00287-JSR Document 361 Filed 10/24/19 Page 2 of 3

Count 4: Securities Fraud (R. Stewart’s KCI Transactions)
On Count Four, the charge of securities fraud with respect to Robert Stewart’s
transactions in KCI securities, we the jury find the defendant:
Guilty WA Not Guilty
Count 5: Securities Fraud (R. Cunniffe’s KCI Transactions)
On Count Five, the charge of securities fraud with respect to Richard Cunniffe’s
transactions in KCI securities, we the jury find the defendant:
Guilty JL Not Guilty
Count 6: Securities Fraud (R. Cunniffe’s Gen-Probe Transactions)
On Count Six, the charge of securities fraud with respect to Richard Cunniffe’s
transactions in Gen-Probe securities, we the jury find the defendant:
Guilty VL Not Guilty
Count 7: Securities Fraud (R. Cunniffe’s Lincare Transactions)
On Count Seven, the charge of securities fraud with respect to Richard Cunniffe’s
transactions in Lincare securities, we the jury find the defendant:
Guilty SL Not Guilty |
Count 8: Securities Fraud (R. Cunniffe’s CareFusion Transactions)
On Count Eight, the charge of securities fraud with respect to Richard Cunniffe’s
transactions in ef we the jury find the defendant:

Guilty | Not Guilty
Case 1:15-cr-00287-JSR Document 361 Filed 10/24/19 Page 3 of 3

Count 9: Securities Fraud in Connection with a Tender Offer (R. Cunniffe’s Lincare

Transactions)

On Count Nine, the charge of securities fraud in connection with a tender offer with

respect to Richard Cunniffe’s transactions in Lincare securities, we the jury find the defendant:
Guilty WV

Not Guilty

Date: 4 | 2a (P| Hen ie but Eve L

FOREPERSON |

 

lW&A an
